Citation Nr: 9909198	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-10 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant; the appellant's father-in-law; the appellant's 
wife; and a VA physician


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active duty, having been called up from the 
National Guard, from October 1987 to May 1988; from December 
1990 to March 1991; and from June 1991 to June 1993.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a September 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied service connection for PTSD.  A January 
1999 rating action granted a 20 percent rating for the 
veteran's service-connected lumbosacral strain but no notice 
of disagreement was received which would have initiated an 
appeal from that rating action.  


FINDINGS OF FACT

1.  The veteran had active duty, having been called up from 
the National Guard, from October 1987 to May 1988; from 
December 1990 to March 1991; and from June 1991 to June 1993.  
He served in Southwest Asia during Desert Shield/Storm from 
January 10, 1991 to March 1, 1991 and his military 
occupational specialty was military policeman.  

2.  The veteran did not participate in combat and has no 
combat stressor.  

3.  There is corroborating evidence, in the service medical 
records, of the veteran's anaphylactic reaction to an anti-
anthrax vaccine injection and PTSD has been diagnosed on 
examination by a treating VA psychiatrist who has related the 
disorder to the inservice anaphylactic reaction to an anti-
anthrax vaccine injection.  

4.  PTSD was incurred during active service.  



CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1154(b), 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

There is no allegation or evidence of an possible 
psychological stressor during the veteran's first period of 
active duty from October 1987 to May 1988 or in the second 
period of active duty, from December 1990 to March 1991, 
having been called up from the Utah National Guard, until he 
received an anthrax vaccination on February 21, 1991.  

The veteran was hospitalized at the Fitzsimons Army Medical 
Center in March 1991.  It was noted that he had started 
complaining of headaches and other somatic symptoms, 
including nausea and vomiting, shortly after getting an 
anthrax vaccination in Saudi Arabia.  He had been treated at 
a local clinic, the medical records of which were lost, and 
had lost consciousness on the way to a field hospital.  The 
discharge diagnoses were migraine headaches, sinusititis, and 
an upper respiratory infection.  

In May 1991 three of four of the veteran's medical problems 
were an allergic reaction to an anthrax injection, night 
sweats, and persisting epigastic pains.  

On psychiatric evaluation in June 1991 the veteran complained 
of problems with his memory and cognition, some of which he 
attributed to changes in medication.  He had been treated 
with Ritalin for hyperactivity until the age of 12 or 13 but 
stated that he now had no problems with attention, 
impulsivity or hyperactivity.  No abnormality was noted on 
mental status evaluation.  Psychological testing was 
conducted and revealed no significant psychopathology, 
including no characterological, major affective or thought 
disorder.  In sum, the testing did not reflect the decreased 
memory and cognition reported by the veteran, which was not 
considered suprising because he related these symptoms to his 
episodes of headaches (and he had not had any headaches when 
tested).  No functional overlay to the headaches was noted.  

In July 1991 the veteran's wife reported that he had stated 
that he felt an impending headache and had then lost 
consciousness but the veteran denied any recollection of this 
event.  

Service medical records in August and September 1992 reflect 
that the veteran continued to complained of, in part, 
headaches.  On August 12, 1992 it was noted that he kept a 
notebook of his pain symptoms.  At that time, and in 
September 1992, psychophysiological profiling was 
recommended.  In October 1992 he reported that he felt he was 
handling the stresses of illness well and he denied 
persistant anxiety or panic symptoms.  He denied mood 
disorder symptoms.  He had taken, as noted, medication in his 
childhood for an Attention Deficit Disorder.  He had had some 
problems in his second marriage.  He had noted some 
disturbing images of things he had seen during the early 
portion of Desert Storm and was occasionally startled at loud 
sounds and helicopters but these had become less intense with 
time and he had not had avoidance behavior or other PTSD type 
complaints.  A mental status evaluation revealed no 
abnormality.  The diagnoses were that there was no evidence 
of psychiatric diagnosis on either Axis I or Axis II and a 
history of Attention Deficit and Hyperactivity Disorder as a 
child.  

A December 1992 evaluation report reflects that the veteran's 
history began on February 20, 1991 when a portable latrine 
fell, striking him on his head and shoulders, followed the 
next day by by a reaction to an anthrax vaccination.  He had 
been evacuated through five different locations until finally 
evaluated at the Fitzsimons Army Medical Center.  He had been 
discharged to follow-up in the VA medical system.  He had 
continued to have headaches, dizziness, and an episode of 
loss of consciousness.  A March 1993 report of medical 
evaluation board proceeding reflects that it was recommended 
that the veteran be referred to a physical evaluation board, 
and he was subsequently discharged from service due to 
multiple physical disabilities.  A medical history 
questionnaire in conjunction with a June 1993 examination for 
service discharge reflects that the veteran reported having 
or having had periods of unconsiousness.  

A statement from a co-worker of the veteran, received in 
September 1994, reflects that he had known the veteran for 14 
months and that in the last few months there had been a 
change in the veteran's behavior, reflecting a personality 
change.  It was felt that his medication was a strong factor 
in his conduct.   

In 1994 the veteran was removed from the Temporary Disability 
Retired List because of permanent disability from migraine 
headaches.  

The veteran underwent VA hospitalization in June 1996 for 
headaches and gastrointestinal complaints and at discharge he 
was to receive follow-up care at the University of Utah 
Medical Center.  

Records of the University of Utah Medical Center from June to 
August 1996 reflect that in June 1996 no gross mental status 
problems were noted.  The onset, cause, and duration of 
symptoms associated with his headaches were reviewed in 
detail with an emphasis on potentional behavioral and 
psychological influences.  His wife's primary concern 
involved apparent anxiety symptoms, including panic attacks 
at night, disorientation, severe mood shifts before and 
during migraine headaches, as well as mental confusion.  She 
reported that he had a nightmare about finding Iraqi 
soliders, despite his not having had combat, having served 
only 1 1/2 months overseas in the military police.  His wife 
was also concerned about his rather severe anger outbursts.  
The veteran's current medication usage and past history of 
substance use was noted.  The initial impression was 
"chronic migraine headaches with muscle contraction 
component amplified by behavioral and psychological factors 
such as long-standing mood disorder (? mixed and 
depression)," possible Adult Attention Deficit Disorder and 
behavioral reinforcement of symptoms that may lead to 
improved military disability status and offer an 
"acceptable" explanation for the veteran's psychiatric 
problems.  

A VA psychological evaluation was conducted in March 1997.  
In part, his responses, even when compared to other veterans 
with PTSD, suggested that he was reporting severe 
psychological distress which could represent his actual level 
of distress or a desire to communicate distress, or a 
combination of both.  Those with similar profiles might have, 
in part, somatic complaints of a bizarre nature and reported 
difficulty with concentration and memory.  The profile 
suggest a tendency to convert emotional stress into physical 
symptoms and possible excessive use of denial and repression.  
He endorsed substantial levels of pathology consistent with 
PTSD.  Psychological testing specific to PTSD exceeded a 
score most accurately separating PTSD from non-PTSD in 
Vietnam veterans.  Additional testing placed his responses as 
most like those of veterans diagnosed with PTSD and suggested 
that he did not recall clinically significant levels of 
symptoms consistent with attention deficit hyperactivity 
disorder in childhood.  In summary, when the tests results 
were considered in conjunction with collateral information 
and diagnostic interview and impressions, the diagnosis was 
that severe and chronic PTSD was among the diagnostic 
possibilities.  

VA outpatient treatment (VAOPT) records from March to 
December 1997 reflect treatment for, in part, PTSD.  In 
August 1997 there was a notation of PTSD secondary to war, 
life-threatening anaphylactic reaction, and protracted 
separation from wife and family while living with medical 
diagnostic uncertainties.  In September 1997 it was noted 
that he was upset over the denial of his PTSD claim and an 
attempt was made to reassure him that his major stressor, a 
life-threatening medical problem, had gone unrecognized in 
his record review.  Also in September 1997 it was indicated 
that his loss of a career as a policeman had also contributed 
to his psychiatric problems.  

Submitted into evidence at November 1997 RO hearing was an 
October 1997 statement from a VA Staff Psychiatrist which 
reflects that in that psychiatrist's opinion, using the 
criteria set forth in the Fourth Edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DMS-IV), the 
veteran had chronic PTSD since his service in the Persian 
Gulf War.  The significant stressor was his life-threatening 
anaphylactic reaction to an anthrax vaccination, following 
which he had felt intense fear and helplessness.  One 
indicatioin of the seriousness of the reaction was that his 
wife had been notified of his death.  For several reasons, 
the feelings of helplessness had continued to the present 
day.  He had spent 2 1/2 years in a medical observation unit 
undergoin multiple surgeries, diagnostic procedures, and 
medication trials.  He no longer met the requirements to 
become a state police officer, a job for which he had trained 
for over 3 years.  Anaphylactic shock directly impacts the 
central nervous system (CNS) catecholamine and hypothalamic-
pituitary-adrenocortical neurobiologic systems, which were 
the systems that were "dysregulated" in PTSD leading to the 
re-experiencing, avoidance and hyperarousal behaviors.  A 
single traumatic episode of this magnitude was catastrophic 
enough to cause permanent brain changes and this distortion 
lowered the threshold for the veteran's service-connected 
medical conditions to aggravate his PTSD symptoms.  

In a November 1997 statement from that same VA Staff 
Psychiatrist to the Director of the Environmental Agents 
Service, help was requested in obtaining service medical 
records from the time of the veteran's anthrax vaccination on 
February 21, 1991 until his March 1991 hospitalization at the 
Fitzsimons Army Medical Center.  

In a November 1997 statement from a former supervisor of the 
veteran, also submitted into evidence at November 1997 RO 
hearing, it was reported that because of the veteran's 
personality he had had many conflicts at work.  In a November 
1997 statement from the veteran's father-in-law it was 
reported that the veteran had been normal prior to service in 
the Persian Gulf but when seen at the Fitzsimons Army Medical 
Center the veteran had at times not recognized members of his 
family.  In a November 1997 statement from the veteran's 
mother-in-law it was reported that since his return from the 
Persian Gulf there had been a tremendous changes in his 
physical and mental ability.  

At the November 1997 RO hearing the veteran testified that 
while in the Persian Gulf he had had to guard prisoners-of-
war who were not kept behind wire fences while using an 
unloaded weapon (page 2).  He had heard friendly artillery 
behind Allied lines which had made him jumpy and he was still 
jumpy years later (page 2).  As he understood it, his 
stressors were his anaphylactic reaction to an anthrax 
vaccination, his 2 1/2 years in a medical holding company, 
separation from his family, and multiple medical problems 
(page 3).  He had not been employed on a full-time basis 
since serving in the Persian Gulf (page 4).  The service 
medical records of his initial treatment following the 
anthrax vaccination, at several different sites, were not on 
file and could not be found (page 8).  A search for 
additional service medical records was requested (page 9).  

On VA psychological examination in January 1998 the veteran's 
claim file was reviewed and it was reported that the 
veteran's original trauma was that while stationed at Fort 
Lewis, Washington, he had seen a train hit two soliders and 
their children, who had been walking of the railroad tracks, 
and he had seen their body parts.  He stated that he felt 
helpless and had not been able to move fast enough to help 
the children.  He related his symptoms of PTSD.  The examiner 
noted that the veteran had many symptoms consistent with 
PTSD.  The Axis I diagnosis was PTSD.  

In VA Form 9 of July 1998 the veteran stated that his 
stressor was of a non-combat nature.  

At the October 1998 hearing in Salt Lake City, Utah, before 
the undersigned traveling member of the Board the veteran 
submitted into evidence photocopies of photographs reported 
taken by the veteran when he was evacuated from Saudi Arabia 
(page 11 of that transcript).  Also submitted into evidence 
was a July 1998 statement from a service comrade that after 
the veteran's anthrax vaccination the veteran had been taken 
to a field hospital and subsequently his condition had been 
very serious.  She had seen the veteran later in June 1991 at 
which time the veteran had numerous medical complaints that 
had not resolved.  Also submitted into evidence at the 
October 1998 hearing was a copy of a 1997 article on PTSD 
from the Journal of Clinical Psychiatry.  

A statement dated October 1998 from the Senior Analyst 
assigned to the Case Management Assignment Team (CMAT) within 
the Office of the Special Assistant to the Deputy Secretary 
of Defense for Gulf War Illnesses reflects that no records 
had been found of the veteran's hospitalization in Saudia 
Arabia but he had spoken with the platoon leader of the 625th 
Military Police Company who knew, to her personal knowledge, 
that the veteran had collapsed after an anthrax vaccination.  

At the October 1998 hearing the veteran stated that he had 
not seen dead bodies in the Persian Gulf (page 5 of that 
transcript).  A VA staff psychiatrist testified that the 
veteran's primary stressor was his anaphylactic reaction to 
an anthrax vaccination which had caused the veteran to have 
intermittent delirium and, together with physicial 
disabilities, to have an extended period of hospitalization 
(pages 5 and 6).  Attempts to obtain additional service 
medical records had been unsuccessful (page 6).  The 
veteran's major stressor was of a non-combat nature (page 7).  
The VA staff psychiatrist had discussed the veteran's case 
with the author of the 1997 article on PTSD from the Journal 
of Clinical Psychiatry, as well as with two others, and all 
three had agreed that the veteran had a legitimate stressor 
(page 8).  Other diagnoses for the veteran were secondary 
depression and anxiety but these had not preceded the PTSD 
(page 8).  There was no other Axis I diagnosis other than 
PTSD (page 9).  

The veteran further testified that when he had been in a 
hospital in Saudi Arabia he had seen a lot of prisoners-of-
war being treated for injuries and some had not survived 
(page 10).  When he had been stationed at Fort Lewis, 
Washington, he had seen a train hit two soliders and their 
children, who had been walking of the railroad tracks which 
had made him feel helpless (page 10).  The night after his 
unit had left, a Scud missile had struck and later when he 
was being medically evacuated he had seen some of the people 
who had been injured in that attack (page 13).  The VA staff 
psychiatrist also testified that the veteran's physicial 
disabilities were stressors and these, together with the 
anaphylactic reaction to an anthrax vaccination, had lowered 
the veteran's threshold for tolerating stressors in Saudi 
Arabia (page 16).  The veteran testified that he had had no 
mental problems prior to his service in the Persian Gulf and 
had been found to be psychiatrically normal at the time of a 
mental evaluation (apparently in conjunction with his 
attempts to become a policemant) (page 17).  The veteran's 
wife testifed to an incident when the veteran had had to 
discuss his daughter's not eating which had been stressful 
for the veteran (pages 19 and 20).  

Law and Regulations

Under 38 U.S.C.A. § 5107 a claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded, 
i.e., a claim which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but 
only possible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  However, "more than just an allegation" is 
required, "the statue provides that [the claim] must be 
accompanied by evidence."  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The "quality and quantity of the evidence 
required ... will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

A well-grounded service connection claim generally requires 
(1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the asserted in-service 
injury or disease and a current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 
126 F.3d 1464, 1468 (fed. Cir. 1997) (expressly adopting the 
definition of a well-grounded claim set forth in Caluza); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent 'proof of a 
present disability [,] there can be no valid claim").  See 
also Gaines v. West, 11 Vet. App. 353, 357 (1998).  

A PTSD claim is well grounded where the veteran has 
submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for the purpose of 
determining well groundedness) of an in-service stressor, 
which in a PTSD claim is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997); see also Caluza, 
supra; and Gaines v. West, 11 Vet. App. 353, 357 (1998).  

Although evidence of service incurrence is usually shown by 
reference to the service medical records, 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) relax the evidentiary 
requirements for combat-related disability claims.  Velez v. 
West, 11 Vet. App. 148, 153 (1998) (citing Jensen v. Brown, 
19 F.3d 1413, 1416-17 (Fed. Cir. 1994); see also Arms v. 
West, No. 96-1214. slip op. at 7 (U.S. Vet. App. Feb. 11, 
1999).  

Generally, once a service connection claim is well grounded, 
service connection is awarded unless the preponderance of the 
evidence is against the claim, with resolution of doubt in 
favor of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).  However, as to a noncombat-related service 
connection claim, merely because the claim is well grounded 
does not mean that service connection is granted simply 
because there is no contrary evidence.  However, as to a 
combat-related claim, 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) require that lay evidence of service incurrence is 
provided more favorable treatment at the merits-adjudication 
stage than in noncombat-related claims.  Once a combat-
related claim is well grounded, under Caluza and Epps, the 
role of 38 U.S.C.A. § 1154(b) is to continue the presumption 
of credibility into the merits-adjudication stage (that 
originally prevails on the merits unless there is clear and 
convincing evidence to the contrary, i.e., more than a 
preponderance of the evidence is against the claim.  Arms v. 
West, No. 96-1214. slip op. at 9 through 11 (U.S. Vet. App. 
Feb. 11, 1999).  

Thus, in a claim for service connection for PTSD, if the 
veteran engaged in combat, his lay statements must be 
accepted, without the need for further corroboration, as 
satisfactory evidence that the claimed events (stressors) 
occurred unless not consistent with service circumstances or 
there is clear and convincing evidence to the contrary.  If 
the stressor is not combat-related, a veteran's lay testimony 
is insufficient to establish the occurrence of the stressor 
and must be corroborated by credible supporting evidence.  
Gaines v. West, 11 Vet. App. 353, 357 (1998) (citing Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The Board must determine whether the weight of the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Analysis

As to the first element for service connection for PTSD, a 
"clear diagnosis" should be an "unequivocal" one under the 
appropriate DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM).  DSM-III was revised in 1987 (DSM-III-R) and 
the fourth edition was issued in 1994 (DSM-IV).  Effective 
November 7, 1996, the Schedule for Rating Disabilities 
pertaining to mental disorders was amended (61 Fed.Reg. 
52,700 (November 1996) revising 38 C.F.R. §§ 4.125 and 4.126 
and replacing 4.130 with a section that adopts DSM-IV as the 
basis for the nomenclature for rating mental disorders.  
However, DSM-III-R is still referred to in other regulations 
and M21-1, Part VI, para. 7.46(a) (1995) (describing DSM-III-
R diagnostic criteria for PTSD, and M21-1, Subch. XII, para. 
50.45(b)(1) (1989) (same PTSD criteria as in DSM-III-R).  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

Here, PTSD has been diagnosed on VA psychological examination 
in January 1998 and has been reported by the veteran's 
treating VA psychiatrist in two statements and in testimony.  

As to the inservice stressor, the service medical records 
corroborate the anaphylactic reaction to an anthrax 
vaccination and the veteran's extensive inservice treatment 
and evaluations for that reaction and for his multiple 
service-connected disabilities, which have been stated by 
physicians to be stressors.  

The DSM sets forth criteria as to the sufficiency of 
stressor(s) and adequacy of symptomatology for a clear 
diagnosis of PTSD which are not contained in 38 C.F.R. 
§ 3.304(f).  Therefore, a clear (unequivocal) PTSD diagnosis 
by a mental-health professional will, unless shown by 
evidence to the contrary, be presumed to be in accord with 
DSM criteria as to sufficiency of stressor(s) and adequacy of 
symptomatology.  Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).  

There are significant differences between DSM-III-R and DSM 
IV as to PTSD stressors.  The DSM-III-R criteria for PTSD 
(incorporated into M21-1) required that a stressor be outside 
the range of usual human experience and be markedly 
distressing to almost anyone, e.g., a serious threat to one's 
life or physical integrity or seeing another seriously 
injured or killed.  However, DSM-IV deletes the "outside the 
range of usual human experience" and being markedly 
distressing to almost anyone.  Rather, DSM-IV requires only 
that a stressor invoke a sense of intense fear, helplessness 
or horror.  Thus, DSM-IV criteria no longer are based solely 
on the usual experience and response of people but are 
individualized (geared to the specific person's actual 
experience and response).  Thus, a predisposition or 
hypersensitivity is irrelevant.  Cohen v. Brown, 10 Vet. 
App. 128, 141 (1997).  

The VA cannot use the DSM provisions themselves as a basis 
for rejecting the veteran's favorable medical evidence as to 
sufficiency of a stressor or adequacy of symptoms but must 
rely on independent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  

The dispositive fact as to the adequacy of the inservice 
stressors is that in this case there is no competent medical 
evidence on file which indicates that the stressors attested 
to, and corroborated, are insufficient to cause PTSD.  
Accordingly, service connection for PTSD is warranted.  




In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is in favor of the claim, 
within the meaning of 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for PTSD is granted.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


